Citation Nr: 0802949	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  The veteran's claims are currently 
under the jurisdiction of the St. Petersburg, Florida VA 
Regional Office (RO).

The veteran provided testimony at a hearing before a Decision 
Review Officer in April 2003 and before the undersigned 
Veterans Law Judge in January 2007.  He withdrew his claim 
for service connection for a back condition at the April 2003 
hearing, and the RO did not issue a statement of the case 
concerning that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
At his January 2007 hearing the veteran asserted that the 
February 2005 VA medical examination was inadequate.  The 
Board notes that the February 2005 VA examination report 
contains diagnoses of infectious hepatitis, 1969, and 
recurrent hepatitis secondary to substance abuse and alcohol, 
and the examiner's opinion that "the chronic hepatitis 
situation is not caused by or result of the initial bout of 
infectious hepatitis in 1969, but rather because of repeated 
insults to the liver from substance abuse, excessive 
acetaminophen or a combination of above with alcohol."  The 
Board believes that a more thorough VA examination is 
indicated. 

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

At the January 2007 hearing the veteran reported that he now 
lives in Tennessee and that he now gets his treatment through 
the Memphis, Tennessee VA Medical Center (VAMC).  As noted by 
the veteran's representative, the claims file does not 
contain the veteran's medical records from the Memphis VAMC.  
The veteran's representative stated these VA medical records 
were important to the veteran's claims and indicated that 
these records be obtained and considered.  These VA medical 
records should be obtained.  See 38 C.F.R. § 3.159(c)(2) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the veteran's 
medical records from the Memphis, 
Tennessee VAMC and from the Gainesville, 
Florida VAMC dated from April 2006 to 
present.

2.  Provide the veteran a VA medical 
examination of his hepatitis disability.  
The examiner should provide diagnoses for 
all forms of hepatitis present.  The 
examiner should then express an opinion as 
to whether it is at least as likely as not 
that each type of hepatitis found is 
related to the infectious hepatitis the 
veteran experience during service, or to 
any other incidence of service.  The 
claims files should be available to the 
examiner for review of the medical 
history, and the examination report should 
reflect whether a review of the claims 
files was made.

3.  Upon completion of the above requested 
development reconsider the veteran's 
claims.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be afforded 
the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



